ORDER
Respondents Lawrence Leiendecker, et al. filed a motion to strike the brief of defendants Greenstein, Mabley & Wall, L.L.C., et al., and requested that this court *235award respondents their attorney fees and costs. We granted respondents’ motion in our opinion filed on June 25, 2014, stating:
We deny the motion of Frank T. Mab-ley and his law firm, Greenstein, Mabley & Wall, L.L.C., (collectively “Mabley”) to file a brief in this court and we grant the Leiendeckers’ motion to strike Mab-ley’s brief because, although Mabley represented AWUM against the Leien-deckers in several lawsuits, he is not a party to the proceedings before this court. The Leiendeckers are also entitled to any attorney fees and costs that they incurred in responding to Mabley’s brief in accordance with Minn. R. Civ. App. P. 139.06 so long as they file and serve documentation to support their request within 15 days after this opinion is filed. Mabley’s response, if any, to the Leiendeckers’ request must be filed and served in accordance with the requirements of Minn. R. Civ.App. P. 139.06, subd. 2.
Respondents have timely filed and served a motion for an award of fees and costs, along with documentation supporting their request. Defendants have not responded to respondents’ motion.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the motion of respondents Lawrence Leien-decker, et al. for an award of attorney fees and costs incurred in responding to defendants’ brief be, and the same is, granted, in the amount of $4,306.80.
BY THE COURT:
/s/ David R. Stras Associate Justice
DIETZEN, J., took no part in the consideration or decision of this case.